DETAILED ACTION

Status
This Office Action is in response to the application filed on May 8, 2019.  Claims 1-21 are pending and presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 3, 9, 10, 16, and 17 are objected to because of the following informalities:  
Claims 2, 9 and 16 recite “wherein the promotion metric includes a number of purchases of the item under promotion by the customer divided by a number of purchases of the item” and it should be “wherein the promotion metric includes a number of purchases of the item under promotion by the customer divided by a number of purchases of the item by the customer”.  
Claims 3, 10 and 17 recite “wherein β(i) is the promotiom metric” and it should be “wherein β(i) is the promotion metric”.
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an inventory ordering module that when executed programmatically submits an order” in Independent Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure The corresponding structure described in the applicant specification as performing the claimed functions is found in Figure 1 of the applicant submitted drawings and [0080] and [0097] of the applicant submitted specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, 10-12, 14, 17-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 3, 5, 7, 10, 12, 14, 17, 19, and 21 all recite defined formulas for claimed promotion metrics.  All of these recited formulas contain variables (“T”, “S(T)”, and “∆P(T)”) with no explanation within the claims as to what the variables stand for.  All of the formulas contain an indicator function which state that it equals 1 if A is true, but there is no description in the claims or the specification of what the A variable represents.  The specification does not describe these promotion metrics or variables in a clear manner that can be matched with the variables and promotion metrics found in the claims.  The variable definitions are described in different embodiments from the promotion metric formulas.  The claimed formulas contain ampersands which are not found in the specification formulas.  The specification alternates between referring to the product as t, i, or j.  The promotion metric formulas of the claims are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

Claims 4, 11, and 18 recite the limitations “a promotion metric which includes a number of times customer switched to the item due to a promotion”.  The applicant specification does 

Claims 3, 5, 7, 10, 12, 14, 17, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 5, 7, 10, 12, 14, 17, 19, and 21 all recite defined formulas for a claimed promotion metric.  All of these recited formulas contain variables with no explanation within the claims as to what the variables stand for.  All of the formulas contain an indicator function which state that it equals 1 if A is true, but there is no description in the claims of what the A variable represents.  Claims 3, 10, and 17 recite “T” and “P(T)” with no explanation of what these variables/formulas represent.  Claims 5, 7, 12, 14, 19, and 21 recite “T”, “S(T)”, and “∆P(T)” with no explanation of what these variables/formulas represent.  Claims 5, 12, and 19 recite “T”, “S(T)”, and “∆P(T)” with no explanation of what these variables/formulas represent.  Without explanations within the claims of what the claimed variables/formulas represent, the claim language is indefinite and fails to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  For the purposes of examination, the examiner is broadly interpreting the formulas in claims 3, 10, and 17 to represent the promotion metric defined as a number of purchases of the item under promotion by the customer divided by a number of purchases of the item by the customer (as seen in claims 2, 9, and 16).  The examiner is broadly interpreting the formulas in claims 5, 12, and 19 to represent the promotion metric defined as a number of times the customer switched to the item due to a promotion divided by a number of times the customer switched to the item (as seen in claims 4, 11, and 18).  The examiner is broadly interpreting the formulas in claims 7, 14, and 21 to represent the promotion metric defined as a number of times the customer bought the item after the promotion was 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-21 are determined to be directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the rationale explained below:

Step 1
Claims 1-7 are recited as a system of devices configured to perform functions and are therefore drawn to machines.  As such, claims 1-7 are drawn to one of the statutory categories of invention.
Claims 8-14 are recited as computer-implemented methods and are therefore drawn to processes.  As such, claims 8-14 are drawn to one of the statutory categories of invention.
Claims 15-21 are recited as a non-transitory machine-readable medium configured to perform functions and are therefore drawn to machines.  As such, claims 15-21 are drawn to one of the statutory categories of invention.
Step 2A (Prong 1)

determining promotion adjusted loyalty
process a current transaction that includes to at least one item, the processing generating transaction data, the transaction data associated with a customer and including a promotional status for the at least one item during the current transaction; 
submits an order for one or more items to be delivered to the facility;
the current transaction data relating to the at least one item and previous transaction data relating to a plurality of previous transactions by the customer that are related to the at least one item, the previous transaction data including a promotional status for the at least one item during each of the plurality of previous transactions; and 
determines an initial loyalty value of the customer for the at least one item using the current transaction data and previous transaction data; 
generates a promotion adjusted loyalty value of the customer for the at least one item using the initial loyalty value and at least one promotion metric, and 
generates an inventory order for the at least one item based on the promotion adjusted loyalty value of the customer and promotion adjusted loyalty values of a plurality of other customers meeting a pre-defined threshold.
These steps describe/set-forth the idea of managing store inventory based on analyzed customer transactions, which is a method of organizing human activities and/or a mathematical concept.  The idea in the pending application is directed to fundamental economic practices (including retailer inventory management), and/or commercial interactions (including sales activities or behaviors), and/or mathematical formulas or equations and calculations.  Determining when to generate an order for retailer inventory based on customer sales/transaction information is a longstanding fundamental economic practice.  Processing 
Step 2A (Prong 2)
The above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are broadly described generic computer components and generic computer functions for performing the abstract idea steps on a general purpose computing device.  Claims 1, 8, and 15 recite the following additional elements: “at least one Point of Sale (PoS) terminal in a facility configured to process a current transaction”, “an inventory ordering module that when executed programmatically”, “a server in communication with the at least one PoS terminal, the server configured to receive and store the current transaction data”, “data received from the PoS terminal”, “a computing device configured to execute a loyalty determination module, wherein the loyalty determination module, when executed”, “stored current transaction data and previous transaction data”, “programmatically generates”, “via the inventory ordering module”, “computing device 
•	Reflect an improvement in the functioning of a computer or an improvement to other technology or technical field.  The generically recited computer elements do not add a meaningful limitation to the abstract idea because they refer to the generic functioning of a computer device and amount to simply implementing the idea on a computer in order to perform the abstract idea steps within the technological environment/field of use of computing device processing, storage, and communication.  The claims consist of generic data processing/transmission/reception/storage functions being performed to implement the managing store inventory based on analyzed customer transactions idea within a generic computing environment with generic Internet communications.  The commercial interaction economic ideas are implemented with electronic communications and a computing device technology environment/field of use.  Merely claiming the performance of a managing store inventory based on analyzed customer transactions idea on a generic computing device with generic electronic communications is merely implementing an abstract idea on a computer in a technological environment/field of use.  
•	Implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim.  The claims do not indicate any particular machine that is integral to the claims.  All technical components are recited as generic computer components configured to perform the abstract idea steps.  

As such, the Examiner concludes that the claims do not integrate the abstract idea into a practical application thereof.
Independent claims 8 and 15 recite nearly identical limitations and therefore are also directed to an abstract idea under the same analysis.  Each of the depending claims include these limitations and therefore are also directed to an abstract idea under the same analysis.
Step 2B
Analysis of the claims to determine whether any element, or combination of elements, in the claims is sufficient to ensure that the claims amount to significantly more than the judicial exception is also termed a search for an "inventive concept."  To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
The independent claims recite the additional elements/limitations of:

at least one Point of Sale (PoS) terminal in a facility configured to
an inventory ordering module that when executed programmatically
a server in communication with the at least one PoS terminal, the server configured to receive and store the current transaction data
data received from the PoS terminal
a computing device configured to execute a loyalty determination module, wherein the loyalty determination module, when executed
stored current transaction data and previous transaction data
via the inventory ordering module
A computing device-implemented method, the computing device equipped with a processor
A non-transitory machine-readable medium storing instructions, wherein execution of the instructions causes at least one computing device to:
The requirement to use “a system” “Point of Sale (PoS) terminal”, “configured to”, “inventory ordering module”, “executed programmatically”, “server”, “in communication”, “receive and store the current transaction data”, “data received”, “a computing device configured to execute a loyalty determination module”, “loyalty determination module”, “stored current transaction data”, “a computing device-implemented method”, “computing device”, “processor”, “a non-transitory machine-readable medium storing instructions”, “instructions”, and “computing device” to execute the claimed steps/functions serves merely to implement the abstract idea using generic computer components and conventional/generic computer functions.  In this case, the claimed computer structures and devices are not particular in any way, other than that they are being used to implement the particular abstract 
The recited additional elements of the claimed computer structures and devices serve merely to generally link the use of the judicial exception to a particular technological environment or field of use.  Limiting the application of a managing store inventory based on analyzed customer transactions idea to generic computer functions, generic network communications, and associated computing devices are field of use limitations that do not impose meaningful limits on the implementation of the abstract idea identified above. 
Upon reevaluating here in step 2B, the additional elements of: “a server in communication with the at least one PoS terminal, the server configured to receive and store the current transaction data”, “data received from the PoS terminal”, and “stored current transaction data and previous transaction data”, these elements are determined to amount to no more than mere instructions to gather data, transmit data, receive data, and store data which are well-understood, routine, conventional activity in the field.  These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the fields of network communications and generic computer device operation as evidenced by the following court rulings: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).  These additional elements, or combination of claims elements, therefore do not ensure the claim amounts to significantly more than the abstract idea.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the Independent claims add nothing that is not already present when the steps are considered separately, and this simply recites the concept of managing store inventory based on analyzed customer transactions performed by/with generic computer components and generic computer functions, generally linked to a particular technological environment or field of use, performed with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, transmission, display, and/or processing), performed with mere post-solution activity associated with the implementation of the abstract idea, and appended with well-understood, routine and conventional activities previously known to the industry.  Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the 
Under Step 2A, Prong 2, for dependent claims 2-7, 9-14, and 16-21, the additional elements of these dependent claims are not technical in nature and are not a technical solution to a technical problem but instead serve merely to further describe the claimed abstract mathematical equation/calculation.  Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim.  Additionally, there is no improvement in the functioning of the computer or technological field, and there is no particular machine or manufacture that is integral to the claim.  As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. 
The Examiner has therefore determined that no claim element, additional element, or combination of claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above.   Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Please see the Guidance on Patent Subject Matter Eligibility in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. (found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fano (U.S. Patent Application Publication No. 2005/0189414) in view of Renfroe (U.S. Patent Application Publication No. 2015/0073925).

Regarding claim 1, Fano discloses a system for determining promotion adjusted loyalty, the system comprising: 
at least one Point of Sale (PoS) terminal in a facility configured to process a current transaction that includes to at least one item, the processing generating transaction data, the transaction data associated with a customer and including a promotional status for the at least one item during the current transaction (Fano: [0044], “a grocery store, which often records transactions with customers, including data regarding … the items purchased, the price paid, etc”, “customer relationship management (CRM) technology, has allowed providers to collect large quantities of point-of-sale (POS) data”, “capture information about millions of transactions and purchases, where such information may be associated with the customers making the transactions and purchases”; [0046], “shopping data may include: … dates and times of shopping events, items purchase and price paid for shopping events, promotional offers received (including offers accepted and rejected), etc”; [0148], “transactional data collection module may include a device, such as a bar code scanner”, “transactional data collection 
an inventory ordering module that when executed […] submits an order for one or more items to be delivered to the facility (Fano: [0205], “management of inventory”; [0208], “the inventory may be controlled so that a sufficient amount of 1/2 gallons of Minute Maid.RTM. orange juice is in stock in the upcoming period”; wherein Fano discloses managing/stocking/ordering inventory based on customer transaction estimates) [However the Fano reference does not explicitly teach: “programmatically”];
a server in communication with the at least one PoS terminal, the server configured to receive and store the current transaction data relating to the at least one item and previous transaction data received from the PoS terminal relating to a plurality of previous transactions by the customer that are related to the at least one item, the previous transaction data including a promotional status for the at least one item during each of the plurality of previous transactions (Fano: [0009], “computing device configured to communicate with a server,  … the transactional data associated with the customer”; [0044], “collect large quantities of point-of-sale (POS) data”; [0046], “transactional database that contains historical shopping data for a plurality of customers”, “historical shopping data may include: … dates and times of shopping events, items purchase and price paid for shopping events, promotional offers received (including offers accepted and rejected), etc”; [0111], “any or all of the runtime system, including the runtime transactional database, shopping list prediction runtime module, 
a computing device configured to execute a loyalty determination module (Fano: [0046], “computing environment may comprise a general purpose computing device which performs arithmetic, logic and/or control operations”; [0074], “brand loyalty, which may be generated by the brand loyalty training module”), wherein the loyalty determination module, when executed:  
determines an initial loyalty value of the customer for the at least one item using the stored current transaction data and previous transaction data (Fano: [0032], “customer models of an individual customer may be derived, at least in part, based on statistical analysis. Parts, or all, of the model may be derived from data solely from the individual customer, such as transaction data from the customer”, “customer model … may comprise one or more attributes, such as … brand loyalty”; [0047], “attributes may be derived in a variety of ways, such as by storing data from the training transactional database unmodified or by performing transformations on the data (such as via statistical analysis) to derive attributes which are specific to the individual customer”, “attributes … may comprise derived statistical information (such as attributes directed to … brand loyalty”, “attributes of the model … may be for a specific product (such as loyalty to a specific brand yogurt)”; [0074]-[0075], “brand loyalty, which may be generated by the brand loyalty training module”, “brand loyalty attribute(s) may comprise a brand loyalty score for every customer, product category, brand, etc.”, “brand loyalty may be calculated for a customer”; wherein Fano discloses determining a customer model attribute brand loyalty value score for a product item using statistical analysis of customer transaction data); 
generates a promotion adjusted loyalty value of the customer for the at least one item using the initial loyalty value and at least one promotion metric (Fano: [0032], “customer 
[…] generates an inventory order for the at least one item via the inventory ordering module based on the promotion adjusted loyalty value of the customer and promotion adjusted loyalty values of a plurality of other customers […] (Fano: [0013], “an inventory planning method and system for a retail establishment is provided that includes a plurality of customer models for customers of the retail establishment, at least a part of each customer model generated by statistical analysis of transactional data for a product category for a respective customer and an inventory planning component accessing the plurality of customer models, the inventory planning component configured to estimate purchases for the product category in a pre-determined period and configured to aggregate the estimated purchases”; [0206]-[0209], “Using the promotion simulator and the customer models described above, the retail establishment may predict the amount of a product category that will be purchased in an upcoming [However the Fano reference does not explicitly teach: “programmatically”, “meeting a pre-defined threshold”].

“programmatically” (Renfroe: [0037]-[0038], “the inventory management component may be used to predict and/or automate inventory ordering”, “the inventory management system can use the predictive nature of the inventory to automatically place product orders on an appropriate time basis”, “the system could automatically submit orders for the … owner directly to vendors”; wherein Renfroe discloses programmatically/automatically submitting inventory orders);
“programmatically”, “meeting a pre-defined threshold” (Renfroe: [0037]-[0038], “the inventory management component may be used to predict and/or automate inventory ordering”, “the inventory management system can use the predictive nature of the inventory to automatically place product orders on an appropriate time basis”, “the system could automatically submit orders for the … owner directly to vendors”; [0061], “more of the item is automatically ordered (e.g., the back office system automatically updates or creates a purchase order to a supplier requesting more of the item)”, “threshold amount may be fixed”, “considerations useful in generating inventory notices and restocking and/or reordering requests can include the usage and/or consumption rate of the item, the predicted usage for a given time period (e.g., the predicted amount exceeds the current or expected inventory), and the like”; [0131], “when the threshold is a threshold usage rate, the action may be triggered by the usage rate exceeding the threshold amount”, “the data collected by the back office system may be analyzed to predict an amount needed and take an action upon an indication that the amount is insufficient”, “a model as described herein may be used to predict an expected consumption amount for a particular time period and/or an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the known inventory management technique of Renfroe to improve the similar inventory management method of Fano in the same way (See MPEP 2143(I)(C) for “Use of Known Technique To Improve Similar Methods in the Same Way” rationale to support conclusion of obviousness to combine prior art).  The Fano reference discloses an inventory management “base” method upon which the claimed invention inventory management can be seen as an “improvement” (improved inventory management through programmatic/automatic inventory order placement based on meeting a pre-defined threshold value associated with customers).  The Renfroe reference contains a “comparable” inventory management method that has been improved in the same way as the claimed invention (wherein Renfroe also discloses programmatic/automatic inventory order placement based on meeting a pre-defined threshold value associated with customers).  The claimed invention language is obvious because a method of enhancing inventory management methods through programmatic/automatic inventory order placement based on meeting a pre-defined threshold value associated with customers has been made part of the ordinary capabilities of one skilled in the art based upon the Renfroe teaching of such improvement in other situations (as noted in MPEP 2143(I)(C)).  One of ordinary skill in the art could have applied the known “improvement” technique of Renfroe in the same way to the “base” method of Fano and the improved efficiency automated inventory management results would have been predictable to one of ordinary skill in the art.

Claims 8 and 15 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8 and 15 are also rejected under 35 U.S.C. § 103 as being disclosed by the combination of Fano and Renfroe.

Regarding claims 2, 9, and 16,  the combination of Fano and Renfroe discloses the system of claim 1, the method of claim 8, and the medium of claim 15, wherein the promotion metric includes a number of purchases of the item under promotion by the customer divided by a number of purchases of the item (Fano: [0085], “assess an individual customer's responses to promotions on a product by product basis”; [0091], “provide a measure of promotion sensitivity in terms of a sensitivity index”, “sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “determine the sensitivity index for individual customers as well as individual products and product categories”; [0095], “determine a sales ratio”, “sales ratio is the ratio of the number of items in a product category acquired during a sale to total the number of products purchased”).

Regarding claims 3, 10, and 17, the combination of Fano and Renfroe discloses the system of claim 2, the method of claim 9, and the medium of claim 16, wherein the promotion metric is defined as:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein β(i) is the promotiom metric, and I is an indicator function defined by

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and wherein a high promotion metric value indicates sales of the item are driven by the promotion, and lowers the resulting promotion adjusted loyalty value (The examiner notes that per the 35 USC 112(b) rejection above, the examiner is broadly interpreting the formulas in claims 3, 10, and 17 to represent the promotion metric defined as a number of purchases of the item under promotion by the customer divided by a number of purchases of the item by the customer (as seen in claims 2, 9, and 16), which is disclosed by Fano: [0085], “assess an individual customer's responses to promotions on a product by product basis”; [0091], “provide a measure of promotion sensitivity in terms of a sensitivity index”, “sensitivity index represents the percentage of change in the quantity of a particular product category acquired during a sale over or under that acquired when there is no sale”, “determine the sensitivity index for individual customers as well as individual products and product categories”; [0095], “determine a sales ratio”, “sales ratio is the ratio of the number of items in a product category acquired during a sale to total the number of products purchased”).

Regarding claims 6, 13, and 20, the combination of Fano and Renfroe discloses the system of claim 1, the method of claim 8, and the medium of claim 15, wherein the promotion metric includes a number of times the customer bought the item after the promotion was discontinued divided by a number of times the customer bought the item (Fano: [0085], “assess an individual customer's responses to promotions on a product by product basis”; [0087], “examine a customer's acquisition behavior with respect to a particular product category during three time periods: pre-sale, sale, and post-sale”; [0089], “focus on customers that spend less 

Regarding claims 7, 14, and 21, the combination of Fano and Renfroe discloses the system of claim 6, the method of claim 13, and the medium of claim 20, wherein the promotion metric is defined as

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein ω(i) is the promotion metric, and I is an indicator function defined by

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

and wherein a high promotion metric value indicates item loyalty and raises the resulting promotion adjusted loyalty value (The examiner notes that per the 35 USC 112(b) rejection above, the examiner is broadly interpreting the formulas in claims 7, 14, and 21 to represent the promotion metric defined as a number of times the customer bought the item after the promotion was discontinued divided by a number of times the customer bought the item (as seen in claims 6, 13, and 20), which is disclosed by Fano: [0085], “assess an individual customer's responses to promotions on a product by product basis”; [0087], “examine a customer's acquisition behavior with respect to a particular product category during three time periods: pre-sale, sale, and post-sale”; [0089], “focus on customers that spend less after the sale then they did before as a measure to identify bad hoarders”, “gives a measure of whether customers increased their consumption of a product”).


Allowable Subject Matter
Claims 4, 5, 11, 12, 18, and 19 contain subject matter which is allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 5, 11, 12, 18, and 19 recite the limitations: “wherein the promotion metric includes a number of times the customer switched to the item due to a promotion divided by a number of times the customer switched to the item”.  The prior art does not disclose using a promotion metric which includes a number of times a customer switches to an item due to a promotion divided by a number of times the customer switches to the item.  Fano describes simulating whether a customer will make an item switch due to the promotion (Fano: [0035]).  Other prior art disclose measurements for separate promotion metrics of customer item switches and customer item switches due to a promotion.  The examiner could not find any prior art that compares customer item switches due to a promotion to all customer item switches.  The examiner could not find any prior art that discloses using a promotion metric of a number of times a customer switched items due to a promotion divided by the number of times that same customer switched to that same item.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tavares (U.S. Patent Application Publication No. 2012/0191534) discloses a customer loyalty analytics system and method.
Burnes (U.S. Patent Application Publication No. 2019/0213812) discloses a system and method for managing inventory through automatic orders based on product calculations.
Linke (U.S. Patent Application Publication No. 2018/0197133) discloses a computerized automatic inventory alert and management that issues purchase orders automatically when calculated numbers fall below a predefined threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN J WHITAKER whose telephone number is (313)446-6555.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J. J. W./
Examiner, Art Unit 3622
April 10, 2021